Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the claims filed 4/29/2021.  Claims 1, 3, 6-8, 10, 13-26 are pending.  Claims 1 (a machine), 8 (a method), and 15 (a non-transitory CRM) are independent.  
	Note that the claims submitted on 5/26/2021 have not been examined as they are identical to the original claims filed 12/16/2020 and were submitted in response to a requirement to file missing parts on 5/03/2021.  Thus, the claims filed 5/26/2021 were to comply with requirements made by the office and do not appear to be intended to amend the claims of 4/29/2021. 

Information Disclosure Statement
	The IDS filed 4/29/2021, comprising 51 pages and 1342 cited references has been considered.  Although the NPL and foreign patent references have not been submitted, they appear to be present in the parent application 16/051,339 and have been considered based on their filings therein. 

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3, 6-8, 10, 13- 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 8, 9, 10, 11, 15, 16, 17, 18, 19, 20, 6 of U.S. Patent No. 10,911,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims 1, 3, 6-8, 10, 13-21, 23, 24, and 26 are broader than the claims of the parent application U.S. Pat. No. 10,911,234. Specifically, presently presented claims 1, 3, 6, 7, 8, 10, 13, 14, 15, 16, 17, 18, 19, 20, 22, 24 are broader than their corresponding claims 1, 2, 3, 4, 8, 9, 10, 11, 15, 16, 17, 18, 19, 20, 6, 19 of ‘234.  Pending claims 21 and 24 are broader than claim 6 of ‘234 and pending claims 23 and 26 are broader than claim 20 of ‘234.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 is marked as dependent upon itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Allowable Subject Matter
Subject to resolution of the Double Patenting issue and the dependency of claim 22, all the claims are viewed as in condition for allowance.  The closest prior art is Sakimura et al., “OpenID Connect Core 1.0,” and Venkataramappa, US 2003/0188193.  However, these references alone or in combination with any of the other references of record do not disclose or reasonably render obvious the combination of features set forth in independent claims 1, 8, and 15. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Yeddula et al., US 2019/0349360, discloses transferrable access tokens that have related parent tokens.
Golshan et al., US 2018/0227292, disclsoes a gateway certificate lookup and matching based on stored certificates from previous sessions. 
Srinivasan et al., US 2019/0095516, discloses mapping a session tookie to an OAUTH token to allow authenticated connections.
Keshva et al., US 2018/0041336, discloses a key or credential store service.
Chan et al., US 2015/0350186, discloses a token cache where a client can retrieve tokens with a cache key.
Medam et al., US 2018/0083915, discloses a conversion system between SCIM and LDAP where LDAP requests are converted to SCIM requests and forwarded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/           Examiner, Art Unit 2492